DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 07/14/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 8, and 14 have been amended.  No new matter appears to have been entered.
Reasons for Allowance
Claims 1-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a touch screen a) providing a plurality of display positions, and b) operable to display a plurality of wager options and a plurality of wager amounts, the plurality of wager amounts being draggable to one or more of the plurality of wager options, each of the plurality of wager options being associated with a respective symbol and an awardable prize when the respective symbol is displayed; and a game controller comprising a processor and a memory storing i) a game symbol set, each game symbol being associated with two or more of the plurality of wager options, and ii) instructions, which, when executed, cause the processor to at least: form the player-selected combination having the predetermined number of player-selected symbols with a first wager option of the plurality of wager options that have two or more of the plurality of wager amounts been dragged to be concurrently applied to the first wager option, the first wager option being associated with a first symbol and a first prize, control the plurality of display positions to respectively display a plurality of symbols selected from the game symbol set based on a random outcome generated by a random number generator when the two or more of the plurality of wager amounts have been dragged to the first wager option” (substantially encompassed by independent claims 1, 8, and 14).
Claims 1-20 are allowed for the reasons stated above.  Additionally, claims 1-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 07/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715